Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 12/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10529121 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Louis C. Frank on 1/7/2022.
The application has been amended as follows: 
In the claims:
Claim 13
13. (Currently Amended) The method according to claim 12, wherein the first function is the mathematical function related to a bodily function, and wherein the bodily function is ventilation.
Claim 14
the mathematical function related to the bodily function, wherein the bodily function is profusion.
Claim 15
15. (Currently Amended) The method according to claim 1, wherein the first function is the mathematical function related to the bodily function.
Claim 16
16. (Currently Amended) The method according to claim 1, wherein the first function is the mathematical function related to the therapy having a spatial dependence.
Claim 22
22. (Currently Amended) The method according to claim 7, wherein the first function is the mathematical function related to the bodily function, and wherein the bodily function is ventilation.
Claim 24
24. (Currently Amended) The method according to claim 1, wherein the first function is the mathematical function related to the bodily function, and wherein the bodily function is ventilation, profusion, motor response, or blood flow.
Claim 26
26. (Currently Amended) The method according to claim 7, wherein the first function is the mathematical function related to the bodily function, andJ:\MOF\122XCD1 \Amnd-Resp\Response2.doc/kh8Docket No. MOF.122XCD1 Serial No. 16/683,748wherein the bodily function is ventilation, profusion, motor response, or blood flow.
Reasons for Allowance
s 1-18, and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 has been carefully considered.
As to claim 1:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “generating a function-function surface between the first function and a second function, results of the second function corresponding to third voxel values of a set of third voxel values of the respective image data set of the at least two distinct image data sets; and vi) reducing the function-function surface to a function histogram, wherein each of the first function with respect to at least a portion of the subject and the second function is a mathematical function related to: a bodily function; a change in a bodily function; or a therapy having a spatial dependence, wherein the at least a portion of the subject comprises a plurality of local volume elements, wherein each voxel value of the at least two pluralities of voxel values represents a corresponding value of the first function for a corresponding local volume element of the plurality of local volume elements, wherein a first plurality of voxel values of the at least two pluralities of voxel values represents a corresponding first plurality of values for a corresponding first value of the first function corresponding to the plurality of local volume elements, wherein a second plurality of voxel values of the at least two pluralities of voxel values represents a corresponding second plurality of values for obtaining a second value of the first function corresponding to the plurality of local volume elements” in the specific combinations as recited in claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/ROBERTO BORJA/Primary Examiner, Art Unit 2173